DETAILED ACTION
Claims 1-5 and 10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 10 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 1 and 10 disclose the unique features of receiving a keyword as input for generating and joining a network, generating the network having the first keyword as identification information of the network when such network has not previously been created, wherein the network is generated directly from the first keyword input and designated explicitly for generating and joining the network by the first member, and transmitting a first message to at least a second member with an invitation inviting the second member to join the network when a second keyword is inputted by the second member and the second keyword is analogous or identical to the first keyword in conjunction with all other limitations of the independent claims.  The closest prior arts Luo, Xu and Bo teach the creation of networks based upon input keywords, but do not explicitly disclose receiving a keyword as input for generating and joining a network, generating the network having the first keyword as identification information of the network when such network has not previously been created, wherein the network is generated directly from the first keyword input and designated explicitly for generating and joining the network by the first member, and transmitting a first message to at least a second member with an invitation inviting the second member to join the network when a second keyword is inputted by the second member and the second keyword is analogous or identical to the first keyword.  Therefore, claims 1-5 and 10 are hereby allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209.  The examiner can normally be reached on Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        September 10, 2021